Citation Nr: 1648069	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-25 754	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board of Veterans' Appeals (Board) decision dated June 17, 2015.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had honorable active military service from January 1931 to March 1933, and from April 1933 to February 1934.  The Veteran died in November 1996.  The moving party is the adult daughter of the Veteran. 

This case arises under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in a Board decision dated June 17, 2015, which determined that the moving party did not have legal entitlement to Department of Veterans Affairs (VA) death benefits, and that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits.  The moving party raised this issue in a letter, received in June 2015.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  In a decision, dated June 17, 2015, the Board determined that the moving party did not have legal entitlement to the VA death benefits, and that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits. 

2.  In deciding the moving party's claim on June 17, 2015, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's decision dated June 17, 2015, was not clearly and unmistakably erroneous.  38 U.S.C.A. §  7111 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.1400, 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's June 17, 2015, decision was CUE.  Specifically, it is argued that VA acknowledged in 2014 that the Veteran had PTSD, and that he "was shot in the foot among other disabilities," that she timely appealed a denial of burial benefits, and that her case had nothing to do with dependent child status.  She asserts, "This case is about service connected disabilities and retroactive payment.  This is a 37 year old case."  See moving party's motion, received in June 2015.

A review of the administrative history of the moving party's claim shows the following: 

In October 2001, the moving party filed a claim for VA burial benefits.  

In February 2002, the RO denied the moving party's claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.  The RO determined that the moving party's claim was not timely filed.  

The moving party appealed, and in a December 2003 decision, the Board denied the claim for VA burial benefits under the provisions of 38 U.S.C.A. § 2302 as a matter of law, on the basis that the moving party did not timely file an application for VA burial benefits.  

The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a December 2004 Order, the Court affirmed the Board's December 2003 decision as to the non-service-connected VA burial benefits claim (under the provisions of 38 U.S.C.A. § 2302), and remanded the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307 (service-connected VA burial benefits) for action consistent with the Order.  

In an April 2006 rating decision of the VA Regional Office (RO) in Washington, DC, the RO denied service connection for the cause of the Veteran's death.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In August 2007, the Board denied a claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  There was no appeal, and that  decision became final.  38 U.S.C.A. § 7104(b). 

In an October 2009 decision of the RO in Baltimore, Maryland, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits.  

In February 2010, the moving party filed to reopen the claim for service connection for the cause of the Veteran's death, and to reopen her claim for burial benefits.  

In April 2011, the RO in Philadelphia, Pennsylvania, determined that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death; the RO also denied her claim for burial benefits.
    
The moving party appealed, and in March 2014, and September 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ).  The Board characterized the issues as "entitlement to service connection for the cause of the Veteran's death," and "whether new and material evidence has been received to reopen a claim for VA burial benefits."

In June 2015, the Board denied the claims.  The Board noted that the moving party sought death benefits as the surviving child of the Veteran, and determined that the moving party did not have legal entitlement to VA death benefits.  The Board also determined that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits under either 38 U.S.C.A. §§ 2302 or 2307.

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

With regard to the issue of whether the moving party has legal entitlement to VA death benefits, the following pertinent laws and regulations were in effect at the time of the Board's June 2015 rating decision, were set forth at that time, and are repeated herein:

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC or death benefits) to a veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b). 

For purposes of determining eligibility as a claimant under title 38, United States Code, a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In the Board's June 2015 decision, it stated the following: the moving party's father (the Veteran), upon whose service the benefits at issue are sought, died in November 1996.  In October 2001, the moving party filed a claim for VA death benefits.  On the application form, she indicated that she was born in September 1937.  Therefore, she was 65 years old when she applied for VA death benefits, and she exceeded the maximum allowable age for recognition as a child of a Veteran, regardless of her marital status or if she was pursuing a course of instruction. The Board concluded that, "The undisputed evidence shows that [the moving party] is the Veteran's adult daughter, but that she is not the Veteran's "child" as defined for VA death benefits purposes."  

The Board further noted that the only other way of establishing "child of a Veteran" status for entitlement to VA death benefits under governing law was by establishing status as a "helpless child," i.e., "a person shown to be incapable of self-support prior to the age of 18."  The Board noted that in her October 2001 claim, the moving party indicated that she is "seriously disabled" due to breast cancer; however, the record did not show, nor did the moving party allege, that she was permanently incapable of self-support by reason of either mental or physical defect prior to turning 18 years old.  The Board concluded that the moving party was not a child for VA benefits-eligibility purposes, and that eligibility for VA death benefits was precluded as a matter of law, citing the moving party's age when she filed the application for death benefits, and the lack of evidence showing that she was permanently incapable of self-support prior to turning 18 years old.  The Board stated that the claim must be denied based on a lack of entitlement under the law, because the disposition of the claim was based on the law, and not on the facts of the case, citing Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board further stated that because the law, rather than the facts of the case, was controlling, the provisions of 38 U.S.C.A. § 5107(b) were not for application.  

With regard to the issue of whether new and material evidence had been received to reopen a claim for entitlement to VA burial benefits, the following pertinent laws and regulations were in effect at the time of the Board's June 2015 rating decision:

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions which are unappealed are final.  38 U.S.C.A. § 7104; 38 C.F.R. §20.1100.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim, so raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Under 38 U.S.C.A. § 2302, if a veteran's death is not service connected, entitlement to a burial allowance is warranted based upon the following conditions at the time of death: (1) the veteran was in receipt of VA pension or compensation; or (2) the veteran had an original or reopened claim for benefits pending at the time of his death (or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement); or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600(b) (2014).  VA will also grant burial benefits if a veteran dies from nonservice-connected causes while "properly hospitalized" by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c) (2014).

An application for nonservice-connected burial allowances must be received no later than two years after the burial of the Veteran.  38 U.S.C.A. § 2304 (West 2014); 38 C.F.R. § 3.1703 (2014).

Under 38 U.S.C.A. § 2307, in any case in which the veteran dies as a result of a service-connected disability or disabilities, the Secretary, upon the request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600(a) (2014).

In the Board's June 2015 decision, it determined that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits under either 38 U.S.C.A. §§ 2302 or 2307.

With regard to 38 U.S.C.A. § 2302, the Board's June 2015 decision stated the following: the evidence before the Board at the time of its December 2003 decision (the most recent and final decision as to this issue) consisted of the moving party's application for VA burial benefits, dated in October 2002, which was approximately five years after the burial of the Veteran in November 1996.  Since the December 2003 Board decision, additional evidence had been received in the form of private and VA medical treatment records, internet articles, and the moving party's statements.  The moving party has consistently argued that the Veteran should have been service connected for the conditions that caused his death.  This evidence was not of record at the time of the December 2003 Board decision, and is new.  However, this evidence is not material because it does not pertain to the basis for the prior denial (that the application for VA burial benefits was not timely filed), so there is no reasonable possibility of substantiating the claim for entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.  The new evidence does not have any tendency to establish that the moving party filed a timely application for VA burial benefits under the provisions of 38 U.S.C.A. § 2302 (within two years after the burial of the Veteran), which was the basis of the prior final denial. 

The Board concluded that new and material evidence had not been received since the last final disallowance (Board decision) in December 2003 to reopen the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.  The Board stated that the evidence of record received since the December 2003 Board decision did not tend to show that the moving party timely filed an application for VA burial benefits, and that therefore, it did not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

With regard to 38 U.S.C.A. § 2307, the Board's June 2015 decision stated the following: in August 2007, the Board denied a claim of entitlement to VA burial benefits under the provisions under 38 U.S.C.A. § 2307.  That decision was final.  38 U.S.C.A. § 7104.  The bases for the denial was that the Veteran was not service-connected for any disability at the time of his death, and that VA burial benefits under the provisions of 38 U.S.C.A. § 2307 were therefore precluded as a matter of law.  In order to reopen the claim, the record must show the receipt, since the August 2007 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran had a service-connected disability and died as a result of that service-connected disability. 

In this case, since the August 2007 final disallowance, the moving party had submitted private and VA medical treatment records, internet articles, and lay statements.  The Board stated that although this evidence was new, it was not material, as none of this evidence pertained to the basis for the prior denial (i.e., that the Veteran did not have any service-connected disabilities at the time of death).  There was therefore no reasonable possibility of substantiating the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  While the moving party had repeatedly and consistently contended that the Veteran should have been service connected for conditions that resulted in the cause of his death, the Board stated that this evidence did not meet the threshold requirement under 38 U.S.C.A. § 2307 (service-connected VA burial benefits) that the Veteran have a service-connected disability at the time of his death.  The Board concluded that none of the submissions provided by the moving party since August 2007 was new and material evidence.  38 C.F.R. § 3.156(a). 

For both claims, the Board noted that although the claims had been remanded in March 2014, and September 2014, the requested hospital records did not pertain to the legal bases for the prior final denials of either claim, and that they constituted unnecessary development that provided no reasonable possibility of substantiating either claim.  The Board explained that they were based on an inaccurate premise that this evidence could have resulted in a grant of either of the claims.  However, the Board explained, in essence, that this was not the case, as the moving party was not a "child" of the Veteran within the meaning of the relevant VA regulations, as she was not otherwise shown to have been an eligible claimant for the benefits sought, as she was not shown to have filed a timely claim for VA burial benefits, and as the Veteran was not shown to have been service connected for any disability.  

In its analysis of both 38 U.S.C.A. § § 2302 and 2307, the Board noted that in the absence of new and material evidence, the benefit-of-the-doubt rule did not apply.  Citing Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board finds that there was no CUE in the June 2015 Board decision.  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In this case, the Board appears to have incorrectly stated that the moving party's claim for burial benefits was received in October  2002, and that the correct date of receipt was October 2001.  However, as the Veteran was buried in November 1996, October 2001 was still well over the two-year time limit mandated for the filing of her claim.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.  Therefore, this error was not prejudicial to the moving party's claim, and it is insufficient to show that the decision was based on CUE.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by the Board to apply the correct statutory and regulatory provisions to the correct and relevant facts.  At the time of the Board's June 2015 decision, there was no evidence to show, nor did the moving party contend, that she was a child for VA benefits-eligibility purposes, or that she was permanently incapable of self-support prior to turning 18 years old.  With regard to this issue of whether new and material evidence had been received to reopen a claim for entitlement to VA burial benefits, and the application of 38 U.S.C.A. § 2302, there was no evidence shown to have been received since December 2003 which showed that the moving party had filed a timely application for VA burial benefits following the burial of the Veteran in November 1996.  With regard to the application of 38 U.S.C.A. § 2307, there was no evidence shown to have been received since August 2007 which showed that the Veteran had a service-connected disability.  Contrary to the moving party's assertions, service connection was not then, and is not now, in effect for PTSD, residuals of a gunshot wound to the foot, or any other disability.  In summary, an undebatably erroneous specific finding or conclusion in the June 2015 Board decision is not shown.  The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Fugo.  

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Bustos; see also Grover v. West, 12 Vet. App. 109, 111-12 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The moving party's claim that the June 17, 2015 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

As a final matter, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").


ORDER

The claim that the June 17, 2015 Board decision, which determined that the moving party does not have legal entitlement to VA death benefits, and that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits, should be revised on the basis of clear and unmistakable error, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


